Exhibit 10.2

 

June 15, 2020

 

Act II Global Acquisition Corp.

1345 Avenue of the Americas, 11th Floor

New York, NY 10105

Attention: Ira Lamel, Chief Financial Officer

 

 

Re:Amendment No. 2 and Consent to Project Taste Commitment Letter

 

Ladies and Gentlemen:

 

1.                Reference to Commitment Letter. Reference is made to (i) that
certain Commitment Letter, dated as of December 19, 2019, between The
Toronto-Dominion Bank, New York Branch, TD Securities (USA) LLC, Toronto
Dominion (Texas) LLC and Act II Global Acquisition Corp., a Cayman Islands
exempted company (“you”) (including the Exhibits attached thereto, the “Original
Commitment Letter”) and (ii) that certain Amendment and Consent to Project Taste
Commitment Letter, dated as of May 8, 2020, between The Toronto-Dominion Bank,
New York Branch, TD Securities (USA) LLC, Toronto Dominion (Texas) LLC and you
(the “First Amendment”; the Original Commitment Letter, as modified by the First
Amendment, is referred to as the “Commitment Letter”). Capitalized terms used
herein that are not defined herein shall have the meanings assigned to such
terms in the Commitment Letter to which this amendment letter (this “Amendment
Letter”) refers.

 

2.                Consent to Amendment of Acquisition Agreement. The Lead
Arranger consents to each of the amendments of the Acquisition Agreement by the
parties thereto contained in Amendment No. 3 thereto dated as of the date hereof
(“Amendment No. 3”), in the form attached hereto as Exhibit A. Upon execution
thereof, all references in the Commitment Letter to the Acquisition Agreement
shall be deemed to be references to the Acquisition Agreement, as amended by
Amendment No. 1, Amendment No. 2 and Amendment No. 3.

 

3.                Amendments to Commitment Letter.

 

(a)                Clause (a) of the fourth paragraph of the Transaction Summary
contained in Exhibit A to the Commitment Letter is amended and restated in its
entirety as follows:

 

“In connection with the foregoing, it is intended that:

 

(a)               prior to, or concurrently with, the execution and delivery by
the SPAC of the Commitment Letter, the SPAC has obtained commitments from (i)
Act II Sponsor LLC, a Delaware limited liability company to not have its equity
interests in the SPAC (such equity interests, the “Founder Share Value”)
redeemed as part of the Acquisition and to vote its shares in favor of the
Acquisition, and (ii) the Sellers to (subject to the satisfaction of the terms
and conditions set forth in the Acquisition Agreement) receive, at Closing, the
Purchase Price (as defined in the Acquisition Agreement), consisting of (A) the
Cash Consideration (as defined in the Acquisition Agreement), and (B) the
Purchaser Ordinary Shares Consideration (as defined in the Acquisition
Agreement), if any (the “Sellers Equity Rollover”);”

 



   

 

 

(b)                Condition #1 contained in Exhibit C to the Commitment Letter
is amended and restated in its entirety as follows:

 

“1.Concurrent Transactions: Substantially concurrently with the initial fundings
contemplated by the Commitment Letter, (a) the SPAC shall have received the SPAC
Equity Contribution in the aggregate amount of at least $210.0 million, which
when combined with, without duplication, the Founder Share Value and the Sellers
Equity Rollover shall constitute the Minimum Equity Amount, (b) the Seller
Equity Rollover shall have occurred and (c) the Refinancing shall have occurred
(with all applicable related liens and guarantees to be released and terminated
or customary provisions therefor made). The Acquisition shall have been
consummated pursuant to the Acquisition Agreement, as amended by Amendment No.
1, Amendment No. 2 and Amendment No. 3, without any alteration, amendment or
other change, supplement or waiver thereto, or any consent having been given, in
the case of any of the foregoing in a manner which would be materially adverse
to the Lenders (in their capacities as such) or the Lead Arranger, unless
consented to in writing by the Lead Arranger, such consent not to be
unreasonably withheld, delayed or conditioned; provided that (a) any decrease of
less than 10% in such purchase price shall not be deemed to be materially
adverse to the interests of the Lenders so long as such decrease is allocated,
first, to reduce the SPAC Equity Contribution to an amount not less than the
greater of (x) the Minimum Equity Amount and (y) $210.0 million and, thereafter,
as a reduction to the Term Facility, (b) any increase in the purchase price
shall not be materially adverse to the interests of the Lenders so long as such
increase is funded by an increase in the SPAC Equity Contribution or other cash
equity proceeds; and (c) any modifications to the second sentence of Section
10.7 of the Acquisition Agreement or (to the extent that the Acquisition
Agreement provides that a modification, waiver or termination thereof would
require the approval in writing of the Lead Arrangers) any provision or
definition referenced therein, or the definition of “Material Adverse Effect”
in, the Acquisition Agreement shall be deemed to be materially adverse to the
interests of the Lead Arranger. The Lead Arranger shall have been provided with
a copy of each alteration, amendment or other change, supplement or waiver to
the Acquisition Agreement, or any consent with respect thereto, that could
reasonably be expected to impact the interests of the Lenders (in their
capacities as such) or the Lead Arranger. The Specified Acquisition
Representations shall be true and correct, and the Specified Representations
shall be true and correct in all material respects (or in all respects to the
extent already qualified by materiality).”

 

4.                Assignment; Counterparts; Etc. This Amendment Letter shall not
be assignable by any party hereto without the prior written consent of each
other party hereto (and any purported assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto
and is not intended to and does not confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and, to the extent
expressly set forth in the Commitment Letter, the Indemnified Parties. This
Amendment Letter may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Amendment Letter by facsimile or other electronic transmission (including
“.pdf”, “.tif” or similar format) shall be effective as delivery of an original
executed counterpart hereof. This Amendment Letter may not be amended or waived
except by an instrument in writing signed by all the parties to this Amendment
Letter.

 



 2 

 

 

5.                Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment Letter and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment Letter. This Amendment Letter, together with the Commitment Letter,
contains the entire agreement among the parties relating to the subject matter
hereof and thereof and supersedes all oral statements and prior writings with
respect thereto.

 

6.                Governing Law, Jurisdiction, Waiver of Jury Trial. This
Amendment Letter and any claim, controversy or dispute arising hereunder or
related hereto (whether based upon contract, tort or otherwise) shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction would be required thereby. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Amendment Letter and the other transactions contemplated hereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined only in any such court. Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim or defense that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Any right to trial by jury with respect to any claim or
action arising out of this Amendment Letter or conduct in connection with this
agreement is hereby waived.

 

7.                Confidentiality. You agree that this Amendment Letter is for
your confidential use only and will not be disclosed by you to any person except
to the extent permitted by the confidentiality provisions of the Commitment
Letter.

 

8.                Reference to Commitment Letter. Except as expressly amended,
supplemented or otherwise modified hereby, the terms of the Commitment Letter
remain in full force and effect and apply to the parties hereto as if such party
was an original signatory thereto.

 

 

[Remainder of page intentionally left blank]

 

 3 

 

 

  Very truly yours,             TORONTO DOMINION (TEXAS) LLC                
By:  /s/ Wallace Wong      Name:  Wallace Wong      Title:  Authorized Signatory
                      THE TORONTO-DOMINION BANK, NEW YORK BRANCH                
By:  /s/ Wallace Wong      Name:  Wallace Wong      Title:  Authorized Signatory
            TD SECURITIES (USA) LLC                 By:  /s/ K. Alper Ilgar     
Name:  K. Alper Ilgar      Title:  Managing Director

 

[Signature Page to Project Taste Amendment No. 2 and Consent Letter (Commitment
Letter)]

 

Accepted and agreed to

as of the date first written above:

 

ACT II GLOBAL ACQUISITION CORP.

 

 

By:  /s/ Ira. J. Lamel  Name: Ira J. Lamel  Title: Chief Financial Officer 

 

[Signature Page to Project Taste Amendment No. 2 and Consent Letter (Commitment
Letter)]

 

EXHIBIT A

 

 

 

Form of Amendment No. 3
to the Acquisition Agreement

 



 

 